Case 8:20-cv-00043-JVS-ADS Document 92-10 Filed 05/15/20 Page 1 of 2 Page ID #:878




            EXHIBIT I
     Case 8:20-cv-00043-JVS-ADS Document 92-10 Filed 05/15/20 Page 2 of 2 Page ID #:879
Message
From:         Dave Sklar [dsklar@DocuPrepCenter.com]
Sent:        7/1/2015 4:29:33 PM
To:           ken@kenlawson.com; Mike van Loon [myl@webquest.net]; kevin_bd70@yahoo.com
CC:          Tom Chou [tom@tomchou.com]; Sean Cowell [sean@monsterloans.com]; Jawad Nesheiwat
             [jawad@monsterloans.com]
Subject:     June 2015 Investor Update
Attachments: DocuPrep Center 2015 Pro Forma Revised.xlsx




Good afternoon gentlemen,

We finished off the month of June with 455 enrolled deals, surpassing our stated goal of350 deals. Our main challenge continues to
be the hiring ofthe human capital necessary to scale properly. Our June production was accomplished with an average of 17
advisors, so we are actually doing more with less, which we attribute to our training modules and sales management team. We feel
that we now have a great core group of advisors that are performing well above the industry average. In an effort to scale more
rapidly, we've recently transitioned to two training classes per week instead of one with the hope of more efficiently identifying strong
new candidates to add to our core group of advisors. We will continue this until we are at our capacity of 38 advisors.
With regard to the potential billing issues we identified last month, we've moved to RAM,a new payment processor. RAM makes
our funds available between 7 to 9 days after the client has made their ACH payment, which is much improved over the 45 day turn
time we were initially anticipating. During this transition RAM had roughly 3000 files to process which is why we experienced a
slight discrepancy in the receivables this month in the amount of roughly $27K. Furthermore, they intend to roll out credit card
processing sometime in July, which we didn't have access to in June during the switch to RAM.
Attached is a pro fonna with actual figures from inception to YTD. As you can see, we believe we will be operating at cash flow
positive by September or so. Our goal for the month of July is 575 enrolled deals.
 It looks like we might be celebrating Christmas in Vegas guys!!




David Sklar
Chief Executive Officer
Toll free:(877)231-7606 x 1016
Direct Line:(949)449-1099
Fax:(949)-449-1104
ntip://docuprementer.com




                                                                                                                 A+1
                                                                                                                RAT NO


     Email confidentiality notice *****
CONFIDENTIALITY STATEMENT: The information contained in this electronic transmission, and any attachments, may contain CONFIDENTIAL
information. The information is intended only for use by the addressee named above. Any unauthorized use, disclosure, dissemination or copying of the
contents of the information and any attachments contained in this electronic transmission is strictly prohibited. If you are not the intended addressee,
please notify the sender immediately and delete this message.




                                                                                                                                             ML00021956
